UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1625


ETHEL E. TOLLIVER, widow of Michael Lee Tolliver,

                Petitioner,

          v.

EASTERN ASSOCIATED COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(12-0376-BLA).


Submitted:   November 26, 2013               Decided:   December 20, 2013


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


S. F. Raymond Smith, DAVID HUFFMAN LAW SERVICES, Parkersburg,
West Virginia, for Petitioner. Mark E. Solomons, Laura Metcoff
Klaus, GREENBERG TRAURIG LLP, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ethel E. Tolliver seeks review of the Benefits Review

Board’s    decision       and   order    affirming    the       administrative         law

judge’s    denial    of    black    lung   benefits       pursuant    to   30    U.S.C.

§§ 901-945 (2006).          Our review of the record discloses that the

Board’s    decision       is    based   upon   substantial        evidence       and    is

without reversible error.           Accordingly, we deny the petition for

review for the reasons stated by the Board.                        Tolliver v. E.

Assoc. Coal Corp., No. 1:12-0376-BLA (B.R.B. Mar. 20, 2013).                           We

dispense    with     oral       argument   because        the    facts     and    legal

contentions    are    adequately        presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                           2